United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2436
                                   ___________

Melvin Mayweather,                     *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
       v.                              * District Court for the Eastern
                                       * District of Arkansas.
Lethell Davis, CO-1, Correctional      *
Security Officer, Benton Unit          *      [UNPUBLISHED]
(originally sued as L. Davis),         *
                                       *
             Appellant.                *
                                  ___________

                          Submitted: February 19, 2003
                              Filed: February 24, 2003
                                   ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      Arkansas Department of Correction officer Lethell Davis appeals an adverse
jury verdict in a 42 U.S.C. § 1983 action brought against him, as well as the district
court’s1 denial of his motion for judgment as a matter of law or for remittitur of the
damages award. Upon de novo review, see Kinserlow v. CMI Corp., 217 F.3d 1021,
1025 (8th Cir. 2000), we conclude the district court did not err in denying Davis


      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
judgment as a matter of law. We also conclude the court did not abuse its discretion
in denying Davis remittitur, as the award was not conscience-shocking or unjust. See
Duty v. Norton-Alcoa Proppants, 293 F.3d 481, 496 (8th Cir. 2002).

      Accordingly, we affirm for the reasons stated by the district court. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-